         Case 5:16-cv-01495-DJS Document 19 Filed 10/06/20 Page 1 of 1

                   UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF NEW YORK


                          JUDGMENT IN A CIVIL CASE

Melinda Ashley Pitts
           Plaintiff(s)
      vs.                                CASE NUMBER: 5:16-cv-1495 (DJS)

Andrew M. Saul
           Defendant(s)


Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED: that Plaintiff’s Motion for Attorneys’ Fees (Dkt. No.
16) is GRANTED; and it is further ORDERED, that Attorney Olinsky is awarded the
sum of $9,505.76 as fees pursuant to 42 U.S.C. § 406(b), to be paid from the amount
withheld by the Commissioner of Social Security from the past due benefits awarded to
Plaintiff; and it is further ORDERED, that Attorney Olinsky is directed to remit to
Plaintiff the sum of $3,600 that was previously awarded (and received) as attorneys’ fees
pursuant to the EAJA.

All of the above pursuant to the order of the Honorable Daniel J. Stewart, dated the 6 th
day of October, 2020.


DATED: October 6, 2020




                                                s/Kathy Rogers
                                                Deputy Clerk
